JUSTICE LUND delivered the opinion of the court: Following the entry of a negotiated plea in the circuit court of Adams County, defendant Charles Vandermaiden was convicted of aggravated criminal sexual abuse under section 12—16 of the Criminal Code of 1961 (Criminal Code) (Ill. Rev. Stat. 1989, ch. 38, par. 12—16) and sentenced to a term of four years’ imprisonment. Pursuant to section 5—5—3(g) of the Unified Code of Corrections (Corrections Code) (Ill. Rev. Stat. 1989, ch. 38, par. 1005—5—3(g)), the court additionally ordered defendant to undergo medical testing for sexually transmittable diseases, including a test for infection with human immunodeficiency virus (HIV), or any other identified causative agent of acquired immunodeficiency syndrome (AIDS). Defendant appeals, challenging the constitutionality of section 5—5—3(g) of the Corrections Code. The decision of the Illinois Supreme Court in People v. Adams (1992), 149 Ill. 2d 331, held constitutional section 5—5—3(g) of the Corrections Code, as it applied to a violation of section 11—14 of the Criminal Code (Ill. Rev. Stat. 1989, ch. 38, par. 11—14). The reasoning of the court in Adams applies equally to a violation of section 12—16 of the Criminal Code. The order of the trial court is affirmed. Affirmed. STEIGMANN and McCULLOUGH, JJ., concur.